Citation Nr: 0100058	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, paid pursuant to an 
apportionment award, in the amount of $565.07.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
February 1972; the appellant is his daughter.  

This matter arises from a February 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Roanoke, Virginia, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
at issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The appellant was awarded an apportionment of her 
father's (the veteran) disability compensation benefits 
subsequent to her eighteenth birthday on May [redacted], 1996, 
based upon her school attendance.  

2.  Effective February 17, 1998, the appellant elected to 
receive educational assistance benefits pursuant to 38 
U.S.C.A. Chapter 35.  

3.  As the appellant was not entitled to receive both 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 35, and an apportionment of the veteran's disability 
compensation benefits based upon her school attendance, the 
latter benefit was terminated retroactively effective 
February 17, 1998; an overpayment of $565.07 ensued.  

4.  The appellant was at fault in the creation of the 
overpayment because she accepted dual monetary benefits based 
upon her school attendance subsequent to her eighteenth 
birthday.  

5.  The appellant's reported monthly expenses exceed her 
monthly income.  

6.  Recovery of the overpayment at issue would result in 
undue economic hardship to the appellant.  

7.  Collection of the indebtedness would defeat the purpose 
for which the 38 U.S.C.A. Chapter 35 educational assistance 
program is intended.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA benefits, paid to 
the appellant pursuant to an apportionment of the veteran's 
VA disability compensation benefits, in the amount of 
$565.07, would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be entitled to a waiver of recovery of an overpayment 
of VA benefits in the amount of $565.07, paid to her pursuant 
to an apportionment award of the veteran's VA disability 
compensation benefits.  Essentially, the appellant claims 
that she was confused about her entitlement, and that VA 
representatives provided her misleading information about her 
benefits. 

The threshold question is whether the indebtedness for which 
the appellant now seeks waiver of recovery was properly 
created; the validity of an indebtedness 
must be confirmed in order to give rise to the question of 
waiver of its recovery.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).  In the present case, the appellant 
received both an apportionment of the veteran's disability 
compensation benefits and Chapter 35 educational assistance 
benefits based on her school attendance from February 17, 
1998 to June 30, 1998.  The receipt of dual benefits for the 
same time period is prohibited.  See 38 C.F.R. § 21.3023(a) 
(2000).  As the appellant received concurrent benefits, the 
overpayment was properly created.  As such, the Board is 
satisfied that that question need not be examined further. 

The law provides that recovery of an overpayment of VA 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the debtor.  
38 C.F.R. § 1.963(a).  The Board notes that RO considered the 
facts in this case, and concluded that the appellant had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination on this point.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  The Board has reviewed 
the record, and finds no evidence that the appellant sought 
to deceive or to seek unfair advantage of the VA, and as 
such, no legal bar to the benefit sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the indebtedness at issue in this appeal.  The 
appellant asserts that she was unaware of the prohibition 
against her receipt of both an apportionment of the veteran's 
disability compensation benefits, and Chapter 35 educational 
assistance benefits.  Additionally, she asserts that 
collection of the instant indebtedness would subject her to 
undue economic hardship.  

According to the law, there shall be no recovery of an 
indebtedness under laws administered by the Secretary of 
Veterans Affairs when it is determined that such recovery 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  See 38 C.F.R. § 1.965(a).  In making such a 
decision, consideration will be given to the fault of the 
debtor, the fault of the VA, whether collection of the debt 
would deprive the debtor of life's basic necessities, whether 
withholding all or part of the appellant's monetary benefits 
by way of recoupment would nullify the objective for which 
such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the debtor's reliance on, in this case, VA 
educational assistance, resulted in her relinquishment of a 
valuable right or her incurrence of a legal obligation.  Id.  

As previously noted, the indebtedness at issue resulted from 
the appellant's receipt of both an apportionment of the 
veteran's disability compensation benefits, and Chapter 35 
educational assistance benefits during the period beginning 
February 17, 1998 and ending June 30, 1998.  The appellant 
had been receiving an apportioned share of the veteran's VA 
benefits based upon her school attendance.  She then applied 
for educational assistance pursuant to the provisions of 38 
U.S.C.A. Chapter 35.  The appellant's claim for Chapter 35 
educational assistance does not presently appear in the 
claims file.  However, an April 1998 letter from the RO to 
the appellant indicates that the appellant was sent a VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.  Moreover, those forms normally 
contain information regarding the prohibition against 
concurrent benefits.  Thus, the appellant was put on notice 
that she was not entitled to receive dual benefits.

The Board acknowledges the appellant's argument that she was 
misinformed by VA representatives at the Jamestown office, 
and that she trusted what they had told her.  However, in 
regard to what the appellant may have been led to believe 
regarding her entitlement to VA benefits, the United States 
Court of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") rejected a similar argument in Harvey v. Brown, 6 
Vet. App. 416 (1994).  In that case, the Court found that a 
claimant may not be deemed to have entitlement to statutorily 
prescribed education benefits if he does not meet the 
statutory eligibility criteria established by Congress, 
regardless of whether the claimant claims entitlement to 
those benefits on the basis of his assertion that misleading 
or erroneous information was provided to him regarding 
education benefits.  Harvey, 6 Vet. App. at 424.  Therefore, 
in this regard, the appellant's claim must also fail.

Notwithstanding the appellant's contribution in causing the 
indebtedness in this appeal, the more pressing question is 
whether its collection would deprive her of life's basic 
necessities.  In December 1998, the appellant submitted a VA 
Form 20-5655, Financial Status Report, which reflects 
reported monthly income of $735, and expenses of $750.  The 
Board notes that the appellant's listed expenses did not 
detail any monthly costs for schooling, clothing, and 
incidentals.  Given that the appellant's reported monthly 
expenses exceed her net monthly income, it appears that 
collection of the indebtedness at issue would subject her to 
undue economic hardship.  

Additionally, the Board finds that collection of this 
indebtedness would tend to nullify the objective for which 
the 38 U.S.C.A. Chapter 35 educational assistance program is 
intended.  In this regard, the Board observes that the 
appellant listed her VA educational assistance as part of her 
net monthly income.  Thus, her educational assistance 
benefits were used in calculating her ability to repay the 
debt.  

In view of the foregoing, the Board concludes that collection 
of the indebtedness at issue in this appeal would violate the 
principles of equity and good conscience.  As such, the Board 
need not address the question of whether the appellant was 
unjustly enriched by her receipt of VA educational 
assistance, or the question of whether she relinquished a 
valuable right or otherwise incurred a legal obligation in 
choosing to receive educational assistance from VA.  


ORDER

Waiver of recovery of an overpayment of an apportioned share 
of VA disability compensation benefits in the amount of 
$565.07 is granted.  



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

